t c no united_states tax_court medical transportation management_corporation petitioner v commissioner of internal revenue respondent zuni transportation inc petitioner v commissioner of internal revenue respondent docket nos filed date ps operated paratransit services during the taxable years in question ps used sedans and vans to provide transportation to their clients ps’ service was exclusively provided to disabled persons the routes ps’ drivers traveled were determined with respect to daily manifests generated every evening that accommodated the transportation needs of their clients ps claimed a credit under sec_34 i r c for gasoline taxes paid under sec_4081 i r c r asserted deficiencies denying them the sec_34 i r c credit r denied the credit because according to r’s notice_of_deficiency ps’ service did not meet the requirements under sec_6421 i r c which sec_34 i r c cross- references in order to qualify for the credit ps must demonstrate under sec_6421 i r c that ps provided transportation in an automobile bus ps’ transportation was available to the general_public and ps’ transportation was scheduled along regular routes held ps fail to meet the requirements under sec_6421 i r c ps’ sedans do not qualify as a bus even though ps’ vans may potentially qualify ps were unable to produce any evidence that quantifies how many gallons of gasoline are attributable to each type of vehicle held further ps’ service was not scheduled along regular routes jose a saavedra for petitioners justin l campolieta for respondent opinion goeke judge respondent determined the following deficiencies in petitioners’ federal_income_tax medical transportation management corp - docket no year deficiency dollar_figure big_number zuni transportation inc - docket no year deficiency dollar_figure big_number the issue in this case is petitioners’ entitlement to an income_tax_credit under sec_34 for gasoline_excise_tax refundable with respect to certain uses under sec_6421 we hold that petitioners are not entitled to the credit background petitioners are for-profit florida corporations with their principal places of business and mailing addresses in miami florida at the time their petitions were filed during the and taxable years petitioners provided paratransit services for the physically and mentally disabled within miami-dade county florida and portions of southern broward county florida the services petitioners provided were in fulfillment of their duties under a contract with cosmis mobility services inc cosmis cosmis is the transportation services broker for miami-dade county cosmis was under contract with the metro-dade transit authority transit authority to obtain transportation for the physically and mentally disabled to meet the requirements of the americans with disabilities act of ada publaw_101_336 104_stat_327 petitioners had no contractual relationship with the transit authority petitioners provided paratransit services exclusively through the use of vans and sedans with seating capacities of 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure fewer than adults including the driver petitioners provided no evidence which permits the allocation of their gasoline usage between sedans and vans petitioners’ paratransit services were only available to members of the general_public who were certified as disabled under the ada the vast majority of petitioners’ passengers were individuals requiring transportation within miami-dade county disabled passengers requiring paratransit services within miami-dade county could either make a reservation or set up a subscription a reservation entailed a one-time ride between two points passengers were required to place the reservation at least hours in advance as well as designate the pickup and dropoff locations and request a date and time for travel a subscription service was available if the same trip was taken at the same day and time at least once a week week after week for example an individual who worked at a particular site for set days and times would obtain a subscription to be picked up and dropped off at the worksite and picked up and dropped off at home for the days of the week he or she selected for the weeks he or she selected once a subscription was in place it was no longer necessary for passengers to phone ahead and reserve transportation subscription service riders were also initially required to designate the initial pickup and dropoff locations and times on any given day of travel petitioners might have been required to provide on-demand service to passengers who were not listed in the original manifest but for medical reasons required immediate transportation prior to each day’s operation cosmis would obtain the necessary pickup information for each prospective passenger petitioners’ contract with cosmis required that petitioners maintain a listing of every trip dispatched and delivered cosmis would schedule these rides at least the night before the ride and download the information to petitioners before the travel day the information was set out in a daily travel manifest containing the specified schedule to be followed and used exclusively for that specific day a new daily manifest was generated for each new travel day typical daily manifests would contain both reservation and subscription passengers for each travel day the daily manifest would contain the specific locations and times of the pickups and dropoffs the information on daily manifests was subject_to change from day-to-day based on daily passenger reservations and subscriptions a daily manifest might or might not have included a stop that had been included on a previous or subsequent daily manifest the specific routes traveled and schedules followed by petitioners’ sedans and vans were derived from passenger subscriptions and daily reservations the manifests did not contain the specific routes to be followed the manifests only listed the names of the passengers and the times and locations of passengers’ pickups and dropoffs the drivers of the paratransit vehicles were not required to follow any particular route in servicing a run for the and taxable years petitioner medical transportation management corp mtmc claimed income_tax credits of dollar_figure and dollar_figure respectively for excise_taxes it paid on gasoline for the same taxable years petitioner zuni transportation inc zuni claimed income_tax credits of dollar_figure and dollar_figure respectively on date respondent timely mailed separate notices of deficiency denying petitioners the entire gasoline credit_amount and provided the following identical explanation it is determined that you do not meet the requirements for the fuel credit for gasoline under sec_6421 of the internal_revenue_code because you did not operate qualified buses on scheduled or fixed routes and the buses were not available to the general_public petitioners filed separate petitions with this court seeking a redetermination in their respective petitions petitioners asserted that they met all of the requirements set forth in sec_6421 and therefore were entitled to the income_tax_credit under sec_34 i background on sec_34 credit discussion sec_34 provides a credit against tax for the amount of excise_taxes included in the price of gasoline to the ultimate_purchaser of gasoline used_on_a_farm_for_farming_purposes for other off-highway_business_use by local transit systems and by the operators of intercity local or school buses see sec_34 sec_6420 sec_6421 sec_34 provides in relevant part sec_34 general_rule --there shall be allowed as a credit against the tax imposed by this subtitle for the taxable_year an amount equal to the sum of the amounts payable to the taxpayer-- under sec_6421 with respect to gasoline used during the taxable_year a otherwise than as a fuel in a highway vehicle or b in vehicles while engaged in furnishing certain public passenger land transportation service sec_6421 provides in relevant part sec_6421 intercity local or school buses -- allowance --except as provided in paragraph and subsection i if gasoline is used in an automobile bus while engaged in-- a furnishing for compensation passenger land transportation available to the general_public the secretary shall pay without interest to the ultimate_purchaser of such gasoline an amount equal to the product of the number of gallons of gasoline so used multiplied by the rate at which tax was imposed on such gasoline by sec_4081 limitation in case of nonscheduled intercity or local buses --paragraph a shall not apply in respect of gasoline used in any automobile bus while engaged in furnishing transportation which is not scheduled and not along regular routes unless the seating capacity of such bus is at least adults not including the driver petitioners argue that they would be entitled to a payment under sec_6421 and therefore entitled to claim an income_tax_credit under sec_34 respondent contends that petitioners do not meet the requirements for claiming a payment under sec_6421 there are three essential elements to a claim for payment under sec_6421 in situations like this one where the seating capacity of each vehicle is fewer than adults a taxpayer must establish that the excise_tax was paid on gasoline used in an automobile bus while engaged in furnishing for compensation passenger land transportation available to the general_public and which was scheduled along regular routes see sec_6421 we shall address these elements separately ii automobile bus requirement petitioners argue that the vans and 4-door sedans used to transport passengers qualify as buses whether a sedan or van may qualify as an automobile bus under sec_6421 is an issue of first impression the term bus for purposes of sec_6421 is not defined in the code the applicable regulations or the legislative_history the legislative_history suggests that congress intended to limit the scope of sec_6421 to buses sec_6421 was added to the code by section c of the federal-aid highway act of publaw_84_627 70_stat_394 as enacted sec_6421 originally provided for a payment of excise_tax if gasoline is used in vehicles while engaged in furnishing scheduled common carrier public passenger land transportation service along regular routes the applicable version of sec_6421 was amended by section a of the energy tax of publaw_95_618 92_stat_3190 amendment the word vehicles was replaced with automobile buses the senate report explains that since bus transportation is more energy-efficient than private automobile transportation the committee believes it desirable to encourage greater use of bus transportation s rept pincite 1978_3_cb_199 although congress made clear its intent to limit the application of the statute to buses it never defined the word bus we therefore assume that congress intended the word bus to carry its ‘ordinary contemporary common meaning ’ 507_us_380 quoting 444_us_37 see also 331_us_1 words of statutes--including revenue acts--should be interpreted where possible in their ordinary everyday senses therefore we shall look to the ordinary meaning of the word bus to determine whether petitioners’ sedans and vans qualify as buses in determining the ordinary meaning of a statutory term we first look to the ordinary usage or settled meanings of the words used in the statute by congress 406_f3d_1340 11th cir 97_tc_180 affd 983_f2d_868 8th cir the word bus is short for the word omnibus and is commonly defined as a large motor-driven vehicle designed to carry passengers usu according to a schedule along a fixed route webster’s third new international dictionary see also webster’s tenth new collegiate dictionary for a similar definition we address whether the vehicles petitioners use meet the definition of fixed or regular routes in detail infra pp in examining whether petitioners meet the third requirement for obtaining the credit notwithstanding the question of fixed routes we do not believe that the 4-passenger sedans petitioners used qualify as large motor vehicles petitioners submitted closeup photographs of the sedans in question and it is fairly obvious that the vehicles are not large even for a sedan the definition of the word omnibus also does not favor petitioners the word omnibus is defined as a public vehicle usu automotive and 4-wheeled and designed to carry a comparatively large number of passengers webster’s third new international dictionary although the description of omnibus as 4-wheeled plausibly includes a sedan the sedans petitioners used would not be able to carry a large number of passengers petitioners argue that because congress used the term automobile bus and not just bus in the statute they must have meant something more expansive than a traditional bus petitioners justify this construction with several different arguments all of which we reject a the prefix automobile does not modify the meaning of bus petitioners argue that because the word automobile precedes the word bus in the statute congress must have intended a more expansive definition than the ordinary meaning of the word bus petitioners offer no definition of the phrase automobile bus but they simply conclude that the term ‘automobile bus’ does not seem to have any significance such that any vehicle including sedans and vans qualify if the vehicles were used for transportation which is regularly scheduled ’ this premise clearly violates ‘a cardinal principle of statutory construction’ that ‘a statute ought upon the whole to be so construed that if it can be prevented no clause sentence or word shall be superfluous void or insignificant ’ 534_us_19 quoting 533_us_167 further petitioners’ contention that the word automobile bus is insignificant also renders the amendment substituting automobile bus for vehicle superfluous one of the stated purposes of the amendment was to encourage greater use of bus transportation s rept supra pincite c b vol pincite we cannot ignore the overwhelming evidence of deliberate intent to include the word bus in the statute therefore we reject petitioners’ argument after arguing that the term automobile bus has no significance in the statute petitioners argue in the alternative that we should accept their proffered plain meaning of automobile bus petitioners surmise that congress meant to use the word automobile in its noun form to describe the traits that the word bus is supposed to have the noun form of automobile is commonly defined as a four- wheeled automotive vehicle webster’s third new international dictionary together with the word bus petitioners conclude that congress meant to include all four-wheeled vehicles which travel on regular routes in defining what vehicles qualify for the exemption respondent argues that congress meant the adjective form of automobile to describe bus which is commonly defined as automotive meaning containing within itself the means of propulsion id we agree with respondent’s interpretation there is no evidence that congress intended the plain meaning of automobile to alter or expand the plain meaning of the word bus the legislative_history accompanying sec_6421 clarifies that congress meant only buses should qualify for the credit the bill provides for the refund_or_credit of the taxes paid on gasoline and other motor fuels but only to the extent these fuels are used in a bus engaged in furnishing for compensation passenger land transportation available to the general_public s rept supra pincite c b vol pincite emphasis added even if we were to accept petitioners’ interpretation of the word automobile bus petitioners would not meet their own definition because as discussed infra pp the transportation petitioners provided was not on fixed or regularly scheduled routes b the legislative_history to sec_6421 does not support petitioners’ interpretation petitioners argue that the following language from the 2respondent cites extensive legislative_history that shows how the word automobile has been used as a modifier in various statutes predating the code while that argument may have some merit we find that it is not dispositive and therefore does not control our analysis legislative_history accompanying the amendment of sec_6421 supports their expansive definition of automobile bus explanation of provisions the bill removes the excise_taxes on highway tires inner tubes and tread rubber gasoline and other motor fuels and lubricating oil for private intercity local and school_bus operations an intercity_or_local_bus means any bus which is used predominantly in furnishing for compensation passenger land transportation available to the general_public if either the transportation is scheduled and along regular routes or the passenger seating capacity of the bus is at least adults not including the driver thus under the first alternative portion of this definition a bus which is used predominantly that is more than percent in providing for compensation scheduled transportation along regular routes such as is provided by local transit systems or an intercity bus operation providing regularly scheduled service along regular routes will qualify for the exemption from the taxes on tires tubes and tread rubber regardless of the size of the bus involved for nonscheduled ie charter operations covered by the second alternative portion of the definition the exemption is available only if the bus has a passenger seating capacity of at least adults not including the driver and the transportation is available to the general_public the purpose of the at least passenger requirement is to insure that in situations where regularly scheduled service is not being furnished vans and similar vehicles used for vanpooling or taxi service are not eligible for the exemption from these taxes and the fuels taxes s rept supra pincite c b vol pincite petitioners claim that the predominant use language in the legislative_history allows them to qualify under the first alternative definition so long as the transportation they provide is scheduled along regular routes we disagree prior to construing the statute so as to override the plain meaning of the words used therein this court requires unequivocal evidence of legislative purpose 83_tc_742 the excerpt petitioners cites in our opinion does not constitute unequivocal evidence of legislative intent to override the plain meaning of the words used in the statute in addition the language petitioners cite still requires that there is a bus which is used predominantly s rept supra pincite 3respondent argues that the predominant use sentence does not apply to sec_6421 because the language in that sentence does not specifically mention gasoline or fuel taxes we disagree since the first and last paragraphs both mention gasoline and fuel taxes we conclude that the entire explanation pertains to both sec_6421 and sec_4221 and do not find that particular omission significant petitioners also cite the language in sec_48 b excise_tax regs to support their interpretation of the bus and regular route requirements since that language is substantially the same as the language in the senate report we subsume its analysis in the arguments based on the language in the senate report without reaching the question of whether those regulations are applicable c b vol pincite emphasis added the legislative_history does not define bus which leaves us with the ordinary meaning of the word bus that we have already stated petitioners do not qualify under we conclude that the sedans do not qualify as buses even though the legislative_history petitioners cite plausibly includes vans we do not need to evaluate whether any vans petitioners used qualify as buses because our finding that sedans are not buses precludes an application of the credit petitioners failed to give an accounting of how many gallons of gas to attribute to each type of vehicle for purposes of the gasoline credit see sec_6421 therefore even if we were to hold that vans qualify as buses petitioners fail to qualify for the gasoline credit because we have no way of discerning how many gallons of gasoline were used by either type of vehicle iii regular route requirement since petitioners did not use gasoline in an automobile bus they are not entitled to an income_tax_credit under sec_34 nevertheless for the sake of completeness we shall determine whether petitioners provided transportation that meet sec_4neither party has raised the question of burden_of_proof but petitioners have the initial burden of coming forward with evidence rule a the regular route requirement under sec_6421 transportation must be scheduled along regular routes unless the seating capacity of the bus is at least adults petitioners concede that all of the vehicles at issue seated under adults therefore the issue is whether petitioners provided transportation scheduled along regular routes the senate report issued in conjunction with the energy_tax_act_of_1978 states that in order for service to qualify as scheduled and on regular routes under the statute the service must provide scheduled transportation along regular routes such as is provided by local transit systems or an intercity bus operation providing regularly scheduled service along regular routes s rept supra pincite c b vol pincite petitioners fail to satisfy this requirement unlike typical local transit systems there were no published timetables available to the general_public that the sedans and vans were required to follow the schedules were prepared the night before the travel day although petitioners’ services were provided on a daily basis they did not follow a regular schedule nor were the routes they traveled regular a stop that was listed on a previous day’s manifest might or might not have appeared on a subsequent manifest the existence of 5respondent no longer contests the available to the general_public requirement reservation passengers and the unpredictability of subscription changes additions and cancellations guaranteed that the routes would vary significantly from one day to the next such variable scheduling by its nature cannot be considered to constitute a regularly scheduled service along regular routes petitioners again rely on the predominant use found in the senate report to argue that the transportation was serviced along regular routes petitioners argue that the implication of that language which was set forth supra p suggests that if a bus is used over percent in providing scheduled transportation along regular routes then it qualifies under sec_6421 based upon the premise that over percent of their services were subscription riders petitioners argue that they meet the predominant use standard petitioners’ argument contains several flaws first petitioners failed to establish that their vans and sedans were used more than percent in furnishing subscription services petitioners attempted to elicit such information from their witnesses at trial however neither the president of zuni nor the general manager of mtmc could provide that information based on personal knowledge or any other credible source second 6the most that these witnesses could account for is an estimate that over percent of the clients were subscription passengers the witnesses admitted that they did not know exactly beyond an informed guess what percentage of the continued even if we accepted that premise as fact it does not impact our finding that the routes traveled by petitioners were not regular even with respect to manifests that contained only subscription passengers to the extent that they existed it was possible that passengers could change from one week to the next as a result of cancellations or new subscriptions as evidenced at trial through the testimony of the general manager of cosmis there was no way of knowing short of asking the driver whether the vehicle followed the same or similar routes as the corresponding run on a subsequent day or week petitioners conceded that the information on the daily manifests was subject_to change from day-to-day based on daily passenger reservations and subscriptions an examination of the daily manifests submitted in the record reveals that no two manifests contained substantially_similar patterns of destinations traveled or pickup dropoff times the manifests had to be modified on a daily basis to accommodate all of the changes in the needs of the continued riders were subscription and what percentage were reservation 7the most that can be said about the regularity of the routes traveled as evidenced in the manifests submitted is that in a given week several addresses appeared more than once and in some instances at the same time of day however the record is devoid of any instance where the same route was traveled from start to finish more than once in the sample manifests provided after a painstaking examination there is an occasional cluster of addresses that show up more than once a week but otherwise the routes are completely different passengers using petitioners’ services no matter whether they were regular subscribers or one-time reservation passengers we conclude that the transportation service petitioners provided by its very nature requires irregularity in the routes and schedules to function properly iv the ada does not govern our determination petitioners argue that it would frustrate the purpose of the ada to disallow petitioners’ claimed gasoline tax_credit petitioners further argue that the term scheduled and along regular routes should be read in light of the paratransit regulations enacted under the ada we disagree the ada is not a taxing statute and therefore it has no applicability to whether petitioners qualify for a credit against their income taxes under sec_34 the particular paratransit service petitioners provide qualifies under neither the plain language of sec_6421 nor the stated legislative intent we may not rewrite any of these provisions 8in their brief petitioners offer creative constructions of scheduled and regular routes based upon various dictionary definitions we decline to address these arguments here because we find that the legislative_history clarifies what type of service congress considered to be scheduled along regular routes petitioners’ proffered plain meaning argument lacks merit further based on their argument petitioners conclude that regularly means traveling the same route two or three times a week petitioners failed to establish that their vehicles traveled the same route more than once a week let alone two or three times and therefore petitioners fail to qualify under their own definition of regular routes in conjunction with their ada argument petitioners argue that one of the underlying purposes of sec_6421 is to provide relief for local mass transportation systems and therefore we must construe the statute to include paratransit providers as beneficiaries in order to be consistent with and further this purpose see 495_f2d_863 9th cir special relief is also provided in the case of gasoline diesel_fuel and special motor-fuel taxes for fuel used in the operation of local or mass transportation systems quoting h rept 84th cong 2d sess 1956_2_cb_1285 the legislative_history of the statute as amended in the statute which we are construing in this case states as the statute’s purpose to encourage greater use of bus transportation s rept supra pincite c b vol pincite emphasis added petitioner cites authority on statutory interpretation that notes that there is a presumption against an implied repeal of legislative purpose however we do not consider our holding to conflict with the purpose of the statute as originally enacted nor do we find that the amendment intended to repeal the stated purpose of the act rather the amendment simply designated the scope of the local mass transportation systems that congress wanted to qualify under sec_6421 we cannot accommodate petitioners’ request to ignore words in the statute and gloss over stated congressional intent to achieve an overly broad interpretation that allows petitioners to qualify for the credit v conclusion petitioners do not qualify under the sec_34 credit for gasoline taxes because the transportation they provided did not meet the requirements enumerated in sec_6421 petitioners’ sedans did not qualify as buses and petitioners did not provide any evidence for us to bifurcate the credit allowed toward their vans that may have possibly qualified thus we decline to reach that issue of whether the vans qualify in light of the failure of proof nor were petitioners’ transportation services scheduled and along regular routes the routes petitioners traveled day- to-day were subject_to change based on a myriad of factors none of the constructions of the statutes petitioners offered were persuasive to reflect the foregoing decisions will be entered for respondent
